DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of Remarks: “Ying fails to disclose or suggest the above-referenced limitations of amended independent claim 13. Ying fails to disclose the resource configuration including waveform information. In fact, Ying is silent with respect to any waveform information including one or more types of waveform”.
Examiner disagrees. Ying teaches that in the downlink, the OFDM access scheme with cyclic prefix (CP) may be employed, which may be also referred to as CP-OFDM and in the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted (see par. 0220 and pars. 0225-0226). Therefore, Ying teaches the resource configuration including waveform information including one or more types of waveform as amended in claims 13 and 17-19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (US 2019/0053211 Al — Provisional application No. 62/543,917, filed on Aug. 10, 2017).

Regarding claims 13 and 17, Ying et al. teach a radio communication method for a terminal comprising: a receiver that receives Radio Resource Control (RRC) configuration including multiple configuration information used for Physical Uplink Shared Channel (PUSCH) transmission without reception of an uplink grant for scheduling (see pars. 0190-0192: the UE may perform the PUSCH initial transmission ( without the activation) based on the RRC configuration being received; the UE is configured with the grant-free UL transmission (which may be referred as the UL transmission without the grant)); and a processor that controls the PUSCH transmission based on at least one of the multiple configuration information (see par. 0191: For example, in a case that the PUSCH transmission with the activation (e.g., the PUSCH CP-OFDM and in the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted), and Modulation and Coding Scheme (MCS) information (see par. 0073; pars. 0088-0089; par. 0126; and par. 0143: The resource configuration includes Modulation and Coding Scheme (MCS); par. 0207: MCS is configured by using the RRC signaling; DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH), and wherein each of the multiple configuration information is associated with a certain parameter set index (see pars. 0088-0089; par. 0126; and par. 0143: the first UL grant may include DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH. Also, the first UL grant may include DCI indicating the HARQ process ID. Namely, the first UL grant may be used for scheduling of more than two symbols (1.e., a subframe, a slot, a sub-slot (1.e., mini-slot), and/or a symbol) of PUSCH. For example, the first UL grant may be used for dynamically scheduling of the PUSCH (e.g., dynamically PUSCH scheduling of e€MBB data transmission)).

Regarding claim 18, Ying et al. teach a base station comprising a transmitter that transmits Radio Resource Control (RRC) configuration including multiple configuration information used for Physical Uplink Shared Channel (PUSCH) transmission without reception of an uplink grant for scheduling (see pars. 0190-0192: The gNB may configure the PUSCH transmission with the activation or the without the activation; the UE may perform the PUSCH CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted), and Modulation and Coding Scheme (MCS) information (see par. 0073; pars. 0088- 0089; par. 0126; and par. 0143: The resource configuration includes Modulation and Coding Scheme (MCS); par. 0207: MCS is configured by using the RRC signaling; DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH), and wherein each of the multiple configuration information is associated with a certain parameter set index (see pars. 0088-0089; par. 0126; and par. 0143: the first UL grant may include DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH. Also, the first UL grant may include DCI indicating the HARQ process ID. Namely, the first UL grant may be used for scheduling of more than two symbols (i.e., a subframe, a slot, a sub-slot (i.e., mini-slot), and/or a symbol) of PUSCH. For example, the first UL grant may be used for dynamically scheduling of the PUSCH (e.g., dynamically PUSCH scheduling of e€MBB data transmission)).
Regarding claim 19, Ying et al. teach a system comprising: a base station and a terminal (see par. 0191: the gNB and the UE), wherein the base station comprises: a transmitter that transmits Radio Resource Control (RRC) configuration including multiple configuration 

Regarding claim 16, Ying et al. also teach wherein the processor autonomously determines information to apply to the PUSCH transmission among the multiple configuration information (see par. 0192).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643